) . ` SS.U'Q'Q

Auguet ZU, 2015

ABEL AEUSTA, ELERK .

TEXAB EUURT'UF`CRIMINAL APPEALS
P.U. BUX 12308 Capitol Station
Austin, Texae 78711

IN re: Ex parte Johaneeon, writ No; wRLBZ,EWQ-U?

To Abel,Acoete, Elerk:

Encloeed For`Fiiing with my Art. 11.07 writ of Hebeas Eorpue
recently received by the Eourt trom Tyler Eourty,‘TeXaS, their
Reference No. 23,6&5 (why I do not know as your office eete the
writ number_end my Cauee Number at Court mae 103205) you mill find
my "Applicent‘e Notice to the Court end Dbjeotion to Deniel of
Defeult Judgment" for review by the Eourt in this metter. I thank
you for notifying Tyler Eounty of their deficiency in holding my
writ illegally.

I would request Notice that this document has been received

end Filed. Thenk youo.

Reepectfully eubmitted,

/S/ FXV~e/Y\ gmbh OMWW
V

'Sven Erik Joheneson 1#65256

E.T. Terrell Unit

`1300 FM 655
Roeheron, Texee 77583

RECE|VED |N
m w'r oF chMlNAL APDFM..¢

SEP 02 2015

Deted & documented _ 7 w
ebel Acosta, blew

IH THE CUURT UF ERIMINAL APPEALS
FUR THE'STATE UF TEXAS

EX PARTE

SUEN'ERIK“JUHANSSUN,
Applicant

m@mm'

*wRIT‘N@. R493,619-u1

APPLICANT'S NUTICE TD THE CDURT AND
UBJECTIUN'TD DENIAL UF DEFAULT JUDGMENT

TU THE‘HUNURFBLE“EDURT:

'chEs"Nuw evEN~ERIK'JUHANSSUN,-Applicant pra Se, and files

/ .
Court and Ubjeotion to Denial

this his "prlicant*s Notice to the
of Defawlt'ludgment" in the above numbered writ.' Applicant holds
»that he cannot file his rebuttal.to the "State*s‘Answer"-as he was
never served a'oopy“of same. As it has been now over the 35 day
time limit For filing setPEY STATUTEJ“of`ZE days then the writ
sould be reviewed unchallenged; although Applicant is well aware
that the grounds cannot be defeated;

Applicant further serves Notice'to%the‘Eourt that the trial
court has "intentionally and willfully", with malicous intent, /
attempt to mislead and inflame the mind of the Court by stipulating
issues on Applicant's "Tst Motibn to Revoke" that Applicant took
to jury trials and won. U.S. v; Cartwright,‘E`F.Zd 2963 302 f5th
Bir. 1993). Suoh outragious conduct violates due process of law.
U.S; v. Arditti, 955 F.2d`531'(5th Cir; (Tex.) 1992).

`Applicant is sure that the Court will side with the State and
attempt to argue that the Rules'of Appellate Prbcedure allows for
180 days to Forward the?writy a RULE'that runs afoulN of`the.LAw

and STATUTE of V;A.C.C.P.`Art. 11.07. Said action also runs counter
tD Texas Cbnst; Art: 1 §12 as to the writ being "speedy".

By DENYING Applicant's Motion For Default Judgment in this instance
is denying him justice. JUSTIEE`DELAVED IS JUSTICE DENIED. (MLK). As
Applicant has a Right under Common Law and the 9th Amendment to enter
Default Judgment where the State has intentionally delayed his writ
'knowing full well they have broken`the Law and thet suit is imminent.
Applicant serves Notice that he is entitled to restitution under TX.
Govt. Eode §§501.101